Name: 2010/706/EU: Council Decision of 3Ã June 2010 on the signing, on behalf of the European Union, of the Agreement between the European Union and Georgia on the facilitation of the issuance of visas
 Type: Decision
 Subject Matter: Europe;  executive power and public service;  international law;  international affairs;  European construction
 Date Published: 2010-11-24

 24.11.2010 EN Official Journal of the European Union L 308/1 COUNCIL DECISION of 3 June 2010 on the signing, on behalf of the European Union, of the Agreement between the European Union and Georgia on the facilitation of the issuance of visas (2010/706/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 77(2)(a), in conjunction with Article 218(5), thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 27 November 2008 the Council authorised the Commission to open negotiations with Georgia on an agreement between the European Union and Georgia on the facilitation of the issuance of visas (hereinafter referred to as the Agreement). The negotiations were successfully concluded and the Agreement was initialled on 25 November 2009. (2) This Decision constitutes a development of the provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (1); the United Kingdom is therefore not taking part in its adoption and is not bound by it or subject to its application. (3) This Decision constitutes a development of the provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC of 28 February 2002 concerning Irelands request to take part in some of the provisions of the Schengen acquis (2); Ireland is therefore not taking part in its adoption and is not bound by it or subject to its application. (4) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application. (5) The Agreement should be signed subject to its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing of the Agreement between the European Union and Georgia on the facilitation of the issuance of visas (hereinafter referred to as the Agreement) is hereby approved on behalf of the Union, subject to the conclusion of the said Agreement (3). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union subject to its conclusion. Article 3 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 3 June 2010. For the Council The President A. PÃ REZ RUBALCABA (1) OJ L 131, 1.6.2000, p. 43. (2) OJ L 64, 7.3.2002, p. 20. (3) The texts of the Agreement, the Protocol and the Declarations will be published together with the decision on the conclusion of the Agreement.